Citation Nr: 1622105	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  14-44 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.


REPRESENTATION

Veteran is represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In his December 2014 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  However, in a January 2015 written correspondence, he withdrew his request for a hearing.  See 38 C.F.R. § 20.704(e) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2016, the Veteran requested that the AOJ obtain his records of treatment from the Horsham VA Clinic in support of the above-captioned appeal.  The following month, the Veteran indicated that he was treated at the VA Outpatient Clinic in Horsham, Pennsylvania for nerve damage related to his service-connected residuals of frostbite.  In a May 2016 appellate brief, the Veteran's representative noted that the Veteran's VA treatment records were not obtained and requested to have the claim remanded in order to obtain such records of treatment.  Accordingly, the claim is remanded to obtain all outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(c); see also Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)) (holding that where a veteran sufficiently identifies VA medical records that he or she desires to be obtained, VA must seek those records even if they do not appear potentially relevant based upon the available information).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ must obtain all outstanding VA treatment records, including all records of treatment from the Victor J. Saracini VA Outpatient Clinic in Horsham, Pennsylvania.  All attempts to secure this evidence must be documented in the claims file.  If the AOJ is unable to secure any records, the Veteran must be properly notified.  See 38 C.F.R. § 3.159(e).

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim to reopen service connection for a low back disability must be readjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




